                       1       WENDY MEDURA KRINCEK, ESQ., Bar # 6417
                               KAITLYN M. BURKE, ESQ., Bar # 13454
                       2       LITTLER MENDELSON, P.C.
                               3960 Howard Hughes Parkway
                       3       Suite 300
                               Las Vegas, NV 89169-5937
                       4       Telephone:   702.862.8800
                               Fax No.:     702.862.8811
                       5       Email: wkrincek@littler.com
                               Email: kmburke@littler.com
                       6
                               Attorneys for Defendant
                       7       LUCKY LUCY D LLC

                       8
                                                               UNITED STATES DISTRICT COURT
                       9
                                                                     DISTRICT OF NEVADA
                    10

                    11
                               JOHN MEGGS,
                    12
                                                  Plaintiff,                     Case No. 2:18-cv-00930-APG-PAL
                    13
                               vs.                                               STIPULATION AND ORDER TO EXTEND
                    14                                                           TIME TO FILE A RESPONSIVE
                               LUCKY LUCY D LLC,                                 PLEADING
                    15
                                                  Defendant.                     [FOURTH REQUEST]
                    16

                    17

                    18

                    19                Plaintiff JOHN MEGGS (“Plaintiff”) and Defendant LUCKY LUCY D LLC (“Defendant”),

                    20         by and through their respective counsel of record, hereby request that the Court extend the deadline

                    21         for Defendant to file its first responsive pleading, which is currently set for October 5, 2018, for a

                    22         period of 45 days, up to and including November 19, 2018.

                    23                The parties seek additional time as they are discussing resolution of this case and need

                    24         sufficient time to complete that process. This is the fourth stipulation for an extension of time to file

                    25         the first responsive pleading. This request is made in good faith and not to cause unnecessary delay

                    26         ///

                    27         ///

                    28         ///
LITTLER MENDELSON, P.C.
        Attorneys At Law
  3960 Howard Hughes Parkway
            Suite 300
   Las Vegas, NV 89169-5937
         702.862.8800
                       1       as the parties are mutually exploring resolution of this case through settlement.

                       2       Dated: October 3, 2018.                          Dated: October 3, 2018.
                       3       Respectfully submitted,                               Respectfully submitted,
                       4
                               /s/ John P. Fuller, Esq.                              /s/ Kaitlyn M. Burke, Esq.
                       5       LAW OFFICES OF ROBERT P. SPRETNAK                     LITTLER MENDELSON, P.C.
                               ROBERT P. SPRETNAK, ESQ.                              WENDY M. KRINCEK, ESQ.
                       6                                                             KAITLYN M. BURKE, ESQ.
                               FULLER, FULLER & ASSOCIATES, P.A.
                       7       JOHN P. FULLER, ESQ., PRO HAC
                       8       Attorneys for Plaintiff                               Attorneys for Defendant
                               JOHN MEGGS                                            LUCKY LUCY D LLC
                       9
                    10                                        IT IS SO ORDERED
                                  IT IS SO ORDERED.
                    11            IT IS FURTHER ORDERED that no further extensions will be allowed.

                    12
                                                                         ______________________________________
                    13                                                   UNITED STATES MAGISTRATE JUDGE
                                                                                  October 11, 2018
                                                                         DATED: ______________________________
                    14

                    15         FIRMWIDE:158028647.1 098843.1001

                    16

                    17

                    18

                    19

                    20

                    21

                    22

                    23

                    24

                    25

                    26

                    27
                    28
LITTLER MENDELSON, P.C.
        Attorneys At Law
  3960 Howard Hughes Parkway
                                                                                2.
            Suite 300
   Las Vegas, NV 89169-5937
         702.862.8800
